STATE OF LOUISIANA

                        COURT OF APPEAL, FIRST CIRCUIT

STATE              OF    LOUISIANA                                                                    NO.     2022    KW    0058

VERSUS


RANDY              LEE   TURNER                                                                         MARCH        28,    2022




In    Re:                Randy Lee             Turner,           applying           for       supervisory writs,              32nd
                         Judicial              District           Court,            Parish       of         Terrebonne,        No.
                         717, 086.




BEFORE:                  McDONALD,             LANIER,       AND WOLFE,                 JJ.


               WRIT          DENIED        ON     THE        SHOWING               MADE.           This        court        cannot

adequately review the district court' s ruling at issue herein as
relator failed to include a copy of the memorandum in support of
the      application                     for   postconviction                     relief,      the     habitual        offender
bill           of       information,             the       pertinent               court       minutes,        the     habitual
offender                transcript,
           proceeding                                                              and
                                                                                         any           other          pertinent

transcripts  or  documents  from the                                               district          court      record        that
might                 support       the    claims          presented              for     review.           Supplementation
of     this              writ       application             and/ or           an     application              for     rehearing
will           not       be    considered.                 See         Uniform          Rules    of     Louisiana           Courts
of    Appeal,                 Rules       2- 18. 7 &        4-    9.         In    the     event      relator        elects        to
file           a      new application with                       this       court,        he may do          so without the
necessity                of     obtaining         a        return        date.           The    application            shall       be
filed on                 or    before May             3,    2022,            and    should       include        the        missing
items noted above and a copy of this ruling.

                                                                       JMM

                                                                       WIL
                                                                       EW




COURT           OF APPEAL,               FIRST    CIRCUIT



     hit
      1A, ff



           D
               01 (
                        Ad
                      PUTY    CL    RK    OF   COURT
                         FOR       THE    COURT